DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith et al. (hereinafter Smith, US 10,248,363) in view of Chiloyan et al.(hereinafter Chiloyan, US 20020083228).

Regarding Claim 1, Smith discloses:
a method (see at least Fig. 4) comprising:
receiving, by a peripheral device from a client device, a first request to connect with the peripheral device over a wireless network (col. 1 ln. 31 – 54 disclose peripheral devices that a client can request for services and that these requests can be made wirelessly over a network); 
in response to receiving the request, establishing a connection with the client device over the wireless network (col. 1 ln. 31 – 54 disclose peripheral devices that a client can request for services and that these requests can be made wirelessly over a network in the process of which a connection between the servicing peripheral device and the client is established); 
receiving, by the peripheral device from the client device via the connection, a second request to access a first web page at a first address (col. 4 ln. 20 – col. 5 ln. 15 and col. 6 ln. 5 – col. 7 ln. 4 describes where the client is able to request setup of the device through a webpage that has its own location/URL/address); and 
redirecting, by the peripheral device, the client device to a second web page providing installation of a driver application for the peripheral device, wherein the driver application enables the client device to request the peripheral device to perform an operation (col. 4 ln. 20 – col. 5 ln. 15 and col. 6 ln. 5 – col. 7 ln. 4 describes where the client is redirected from a first setup page to another page that allows for setting up the device to service the request and that the web pages have their own locations/address/URLs so that the requested service/action may be performed on the client’s behalf).
Smith does not expressly disclose, however, Chiloyan discloses:
redirecting, by the peripheral device, the client device to a second web page providing installation of a driver application (see at least Fig. 2 and ph. [0035] - [0042] that disclose redirecting to a web page for a driver to be installed for the peripheral device system of the reference).
It would have been obvious for a person of ordinary skill in the art at the time of the invention to modify the teachings of Smith by the teachings of Chiloyan in order to implement a means to allow another entity to perform a more specific needed subtask to perform the overall goal of the computing system.
Claim 8 is a system version of claim 1 and is similarly rejected, where the memory and processor related limitations are needed by the Smith reference to perform its disclosed features and functions.

Claim 15 is a non-transitory computer readable storage medium version of claim 1 and is similarly rejected, where the non-transitory computer readable storage medium and processor related limitations are needed by the Smith reference to perform its disclosed features and functions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 6, 9, 10, 13, 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith in view of Chiloyan and further in view of Hymel (hereinafter Hymel, US 20030220988).

Regarding claims 2, 9 and 16 the rejections of claims 1, 8 and 15 are incorporated and Smith discloses:
the second web page associated with the driver application for the peripheral device corresponds to a web page that includes downloading the driver application or another link to launch the driver application at the client device (col. 5 ln. 63 – col. 4 ln. 26 
describe that the web server (that uses the setup process previously established that utilizes a setup webpage) that may load/download a driver for the device).
Smith does not expressly disclose, however, Chiloyan discloses:
downloading a driver using a link (see at least Fig. 2 and ph. [0035] - [0042]).
It would have been obvious for a person of ordinary skill in the art at the time of the invention to modify the teachings of Smith by the teachings of Chiloyan in order to implement a means to allow another entity to perform a more specific needed subtask to perform the overall goal of the computing system.

Regarding claims 3, 10 and 17 the rejections of claims 1, 8 and 15 are incorporated and Smith and does not expressly disclose, however, Chiloyan discloses:
determining whether the driver application associated with the peripheral device is installed at the client device (see at least Fig. 2 and ph. [0035] - [0042]); and 
in response to determining that the driver application is installed at the client device, providing another address that causes the driver application installed at the client device to be launched (see at least Fig. 2 and ph. [0035] - [0042] discloses that the driver software is loaded into memory after it is installed (i.e. it is activated)).
It would have been obvious for a person of ordinary skill in the art at the time of the invention to modify the teachings of Smith by the teachings of Chiloyan in order to implement a means to allow another entity to perform a more specific needed subtask to perform the overall goal of the computing system.

Regarding claims 4, 11 and 18 the rejections of claims 1, 8 and 15 are incorporated and Smith and does not expressly disclose, however, Chiloyan discloses:
In response to determining that the driver application is not installed at the client device, provide, as the second address, an address that facilitates installation of the driver application at the client device (see at least Fig. 2 and ph. [0035] - [0042] discloses that if the correct software (i.e. driver) is installed for the peripheral device then it proceeds to steps that allow it to be obtained from different addresses for downloading and then installing the software).
It would have been obvious for a person of ordinary skill in the art at the time of the invention to modify the teachings of Smith by the teachings of Chiloyan in order to implement a means to allow another entity to perform a more specific needed subtask to perform the overall goal of the computing system.

Regarding claims 5, 12 and 19 the rejections of claims 1, 8 and 15 are incorporated and Smith and does not expressly disclose, however, Chiloyan discloses:
determining whether the client device is included in a list of serviced devices for whom an operation is performed by the peripheral device based on an identifier of the client device received from the client device (see at least Fig. 2, 7, ph. [0035] - [0042] and particularly ph. [0053] disclose the list of devices on the host computing system and that their IDs are used as part of the process that checks for the proper drivers being available and / or installed on the system).
It would have been obvious for a person of ordinary skill in the art at the time of the invention to modify the teachings of Smith by the teachings of Chiloyan in order to implement a means to allow another entity to perform a more specific needed subtask to perform the overall goal of the computing system.

Regarding claims 6 and 13 the rejection of claims 2 and 8 are incorporated and Smith does not expressly disclose, however, Chiloyan discloses:
the link to download the driver application is associated with a web address of a web page for downloading the driver application or an address of a mobile application for downloading the driver application (see at least Fig. 2 and ph. [0035] - [0042]).
It would have been obvious for a person of ordinary skill in the art at the time of the invention to modify the teachings of Smith by the teachings of Chiloyan in order to implement a means to allow another entity to perform a more specific needed subtask to perform the overall goal of the computing system.

Regarding claims 7 and 14 the rejections of claims 2 and 8 are incorporated and Smith discloses:
the driver application associated with an address of the driver application (col. 4 ln. 20 – col. 5 ln. 15 and col. 6 ln. 5 – col. 7 ln. 4 describes where the client is redirected from a first setup page to another page that allows for setting up the device to service the request and that the web pages have their own locations/address/URLs so that the requested service/action may be performed on the client’s behalf).
Smith does not expressly disclose, however, Chiloyan discloses:
the link to launch the driver application at the client device (see at least Fig. 2 and ph. [0035] - [0042] and [0053] discloses the use of such links (such as a hypertext link) to access and therefor launch the driver).
It would have been obvious for a person of ordinary skill in the art at the time of the invention to modify the teachings of Smith by the teachings of Chiloyan in order to implement a means to allow another entity to perform a more specific needed subtask to perform the overall goal of the computing system.

Regarding claim 20 the rejection of claim 15 is incorporated and Smith discloses:
the driver application associated with an address of the driver application (col. 4 ln. 20 – col. 5 ln. 15 and col. 6 ln. 5 – col. 7 ln. 4 describes where the client is redirected from a first setup page to another page that allows for setting up the device to service the request and that the web pages have their own locations/address/URLs so that the requested service/action may be performed on the client’s behalf).
Smith and does not expressly disclose, however, Chiloyan discloses:
the link to download the driver application is associated with a web address of a web page for downloading the driver application or an address of a mobile application for downloading the driver application (see at least Fig. 2 and ph. [0035] - [0042] and [0053] discloses the use of various links (such as a hypertext link, network connection links) to access/download and therefore launch the driver and at least ph. [0054] discloses that these systems can be used for an automobile (making such applications that do so from that device mobile applications);
the link to launch the driver application at the client device (see at least Fig. 2 and ph. [0035] - [0042] and [0053] discloses the use of various links (such as a hypertext link, network connection links) that allow the device to be downloaded and ultimately loaded into memory (which is to say it is launched).
It would have been obvious for a person of ordinary skill in the art at the time of the invention to modify the teachings of Smith by the teachings of Chiloyan in order to implement a means to allow another entity to perform a more specific needed subtask to perform the overall goal of the computing system.
Response to arguments
Applicant’s arguments, see remarks, filed 08/29/2022, with respect to the rejection(s) of claim(s) 1 – 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194